Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  140922                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  WILLIE DRIVER and BEVERLY DRIVER,                                                                   Alton Thomas Davis,
            Plaintiffs-Appellants,                                                                                       Justices


  v                                                                 SC: 140922
                                                                    COA: 280844
                                                                    Wayne CC: 06-629887-NH
  CARDIOVASCULAR CLINICAL
  ASSOCIATES, P.C.,
           Defendant-Appellee,
  and
  MANSOOR G. NAINI, M.D. and MICHIGAN
  CARDIOLOGY ASSOCIATES, P.C.,
             Defendants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 2, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(H)(1). At oral argument, the parties shall address whether this Court’s decision in
  Bush v Shabahang, 484 Mich 156 (2009), allows for the application of MCL 600.2301 in
  cases involving prematurely filed complaints under MCL 600.2912b(1), and whether
  Burton v Reed City Hosp Corp, 471 Mich 745 (2005), retains any viability in light of
  Bush. The parties may file supplemental briefs within 42 days of the date of this order,
  but they should not submit mere restatements of their application papers.

          The Michigan Association for Justice, Michigan State Medical Society, Michigan
  Health and Hospital Association, and Michigan Defense Trial Counsel, Inc. are invited to
  file briefs amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2010                   _________________________________________
           d1124                                                               Clerk